Name: Council Regulation (EEC) No 1929/90 of 29 June 1990 derogating from the definition of the concept of "originating products" to take account of the special situation of the Netherlands Antilles with regard to chemical-proof overalls falling within CN code 6210 10 99
 Type: Regulation
 Subject Matter: America;  international trade
 Date Published: nan

 No L 174/57. 7 . 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1929/90 of 29 June 1990 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Netherlands Antilles with regard to chemical-proof overalls falling within CN code 6210 10 99 lities in the near future ; whereas the relevant conditions of Article 28 are therefore respected in the present case, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the provisions of Annex II to Decision 86/283/EEC, chemical-proof overalls falling within CN code 6210 10 99 shall be considered as origi ­ nating in the Netherlands Antilles when they are manu ­ factured there from non-originating polypropylene fabric with a polyethylene coating, subject to the conditions set out in this Regulation . Article 2 The derogation provided for in Article 1 shall relate to an annual global quantity of 750 000 items exported from the Netherlands Antilles during the period from 1 January 1990 to 31 December 1992. Article 3 The competent authorities of the Netherlands Antilles shall carry out quantitative checks on exports as referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR. 1 have been issued on the basis of this Regulation . Article 4 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. Notwithstanding Article 2, this Regulation shall cease to apply at the latest on the date of expiry of Decision 86/283/EEC or of any equivalent trade provisions which may replace that Decision . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories, hereinafter referred to as the OCTs, with the European Economic Community ('), as last amended by Regulation (EEC) No 4041 /89 (2) ; Having regard to the proposal from the Commission, Whereas in Annex II to Decision 86/283/EEC, concer ­ ning the definition of the concept of 'originating products' and methods of administrative cooperation Article 28 provides that derogations from the rules of origin may be adopted by the Council where the develop ­ ment of existing industries or the creation of new indus ­ tries in a country or territory justifies them ; Whereas the Dutch Government has requested, on behalf of the Netherlands Antilles, a derogation from the rules of origin for chemical-proof overalls manufactured there, which for a temporary period could not satisfy the rules of origin laid down in the abovementioned Annex II ; Whereas Article 28 sets out the conditions for a deroga ­ tion to be granted ; whereas the geographical situation of the Netherlands Antilles and the highly sophisticated nature of the material prevent the use of raw materials wholly obtained or processed in other OCTs or in the ACP States ; whereas granting a derogation would not cause any serious injury to an economic sector of the Community or of one or more Member States ; whereas a temporary derogation is indispensible for the realization of an important investment programme and to enable the company concerned to investigate diversification possibi ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1990 . For the Council The President M. SMITH (') OJ No L 175, 1 . 7 . 1986, p . 1 . (2) OJ No L 387, 30 . 12 . 1989, p. 65.